Title: [Diary entry: 16 February 1790]
From: Washington, George
To: 

Tuesday 16th. Intended to have used exercise on Horse-back but the weather prevented my doing it. Rid to my intended habitation, and gave some directions respecting the arrangement of the furniture. The Levee to day was thin. Received some papers from the Secretary at War respecting a corrispondence to be opened betwn. Colo. Hawkins of the Senate, and Mr. McGillivray of the Creek Nation for the purpose of getting the latter, with some other Chiefs of that Nation to this place as an expedient to avert a War with them. But, the Commissioning a Person to Negotiate this business with McGillivray without laying the matter before the Senate and the expence of the business appearing to bring in question the Powers of the President I requested to see & converse with the Secretary of War, tomorrow, on this Subject.